BROADDUS, P. J.
This is a suit instituted in a justice court of Audrain county to recover one hundred dollars, which plaintiff alleges defendant agreed to pay him for his services as his agent in the purchase of a certain farm.
Plaintiff recovered judgment in the justice court from which defendant appealed. The venue of the cause was changed to Callaway county, where it was tried and plaintiff again recovered and defendant appealed.
The farm was owned by C. M. Hall, defendant’s grandfather, and at the time was leased to him for a period of three years. On one occasion after the said lease was made the plaintiff who lived in the city of Mexico, Missouri, stopped at defendant’s place of business, at which time he solicited him to purchase his grandfather’s farm at “about twenty-five dollars or twenty-seven dollars an acre, along there somewhere,” but no special price was mentioned.
The plaintiff saAV Mr. Hall, who fixed a minimum price upon his farm of twenty-eight dollars per acre. Afterwards plaintiff met the defendant and informed him that the price of the farm was twenty-eight dollars per acre; and said to him: “Look here, there ain’t no use in going down there to Hall’s without you are willing to pay his lowest price of twenty-eight dollars.” Both then went to the Hall place.
Plaintiff testified that before they went to Hall’s he told defendant: “If you can’t give twenty-eight dollars, theré ain’t no use in going down there at all. But he will take that. Now it is up tó us whether there is a trade or not.” That defendant then said: “Get in the buggy and we will go down,” that when they got *450there he said: “Gentlemen, I will state the facts to both of you.” “Now, gentlemen, if you want to close this trade you understand it.” A contract was ■ then drawn up, a check of twenty dollars was paid -Hall, and the trade was closed; and that afterwards defendant said to him: “You will get your money. I want to see whether some of those other parties will kick.”
Defendant testified that on the way with plaintiff to the Hall home, the latter said to him, that the seller would pay the commission. This plaintiff denied. At the time the deal'was closed the Halls asked plaintiff if they owed him anything. Plaintiff replied that they did not, but that Mr. Wooldridge would pay the commission.
Hall and wife testified as to the value of plaintiff’s services over the objections of the defendant. Plaintiff assisted defendant in closing the deal and was entrusted by him with the title papers and directed to deliver them to his attorney.
At the close of plaintiff’s evidence, defendant submitted a demurrer to his case which the court overruled. The court instructed the jury as follows on the part of the plaintiff. “Even though you may believe that it was the understanding and agreement that the plaintiff should be paid one hundred in the event he purchased for defendant the Hall farm at twenty-seven dollars per acre, and even though you may believe said farm was not purchased at that price, yet if you believe that plaintiff obtained a price of twenty-eight dollars per acre on said land and reported said fact to defendant and defendant agreed to buy said farm at that price and availed himself of the services of plaintiff in closing up the deal, then you should find for the plaintiff unless you believe he agreed with defendant that O.’ M'. Hall was to pay the commission.”
For the defendant the court gave the following instruction : “The court instructs the jury that if you believe from the evidence in this case that the plaintiff was *451only authorized to act as the agent of defendant in purchasing the farm in Audrain county, Missouri, known as the .Hall farm, at the price of twenty-seven dollars per acre, and that the plaintiff did not purchase the farm for defendant at that price, you will return a verdict for the defendant.”
These two instructions are plainly in conflict, and the latter should not have been given. But as it was an error defendant invited, his complaint, will not he heeded provided that given for the plaintiff contained a proper declaration of the law. [Edmonston v. Jones, 96 Mo. App. 83; Reardon v. Mo. Pac. Ry. Co., 114 Mo. 384.] It is a well established rule of practice in justice courts that plaintiff may base his cause of action on a contract and recover on quantum meruit or vice versa. [Boyle v. Clark, 63 Mo. App. 473; Lemon v. Lloyd, 46 Mo. App. 452; Bushmann v. Bray, 68 Mo. App. 8, and other cases.] And for the same reason there was no error in admitting the evidence of the Halls’ as to the value of the plaintiff’s services.
The other proposition of defendant is predicated upon the theory that the plaintiff was not entitled to recover under the evidence.- We have stated some of the evidence, which went to maintain the issues on the part of the plaintiff, and the argument of the defendant and the evidence to which he refers only tends to disprove that of plaintiff. According to plaintiff’s testimony, he rendered important services for defendant in the purchase of the land, which defendant accepted and promised that he would pay plaintiff for them.
The fact that the purchase was not consummated at the price of twenty-seven dollars an acre, the price defendant authorized plaintiff to pay for the land, did not excuse defendant from liability for services rendered by plaintiff, notwithstanding the defendant consummated the purchase at the greater sum of twenty-eight dollars per acre. [Wetzell et al. v. Wagoner, 41 Mo. App. 509; Carson v. Baker, 29 Pac. 1134.]
*452Finding no error the cause is affirmed. All concur.